Appeal by the defendant from a judgment of the County Court, Orange County (Berry J.), rendered October 9, 2001, convicting him of manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of the right to appeal precludes review of his claim that his negotiated sentence was unduly harsh and excessive (see People v Kemp, 94 NY2d 831 [1999]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Muniz, 91 NY2d 570 [1998]; People v Redcross, 13 AD3d 559 [2004], lv denied 4 NY3d 802 [2005]). Prudenti, P.J., Cozier, Santucci and Lifson, JJ., concur.